Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.

For claim 1, The applicant argues that the newly amended claim limitations “wherein the first spatial reuse operation mode is performed based on parameters received from an access point (AP), and the second spatial reuse operation mode is performed based on a parameter not received from the AP.” are not disclosed by the combination of Asterjadhi et al. (US 20160366254 A1) in view of Noh et al. (US 20170188376 A1)
The examiner respectfully disagrees. For claim 1, the combination of Asterjadhi and Noh, specifically Noh discloses “wherein the first spatial reuse operation mode is performed based on parameters received from an access point (AP), and the second spatial reuse operation mode is performed based on a parameter not received from the AP.”

Noh discloses in para. 0402, 0406, that the SR fields transmitted by an AP have specific values / parameters which are used for spatial reuse transmission for a plurality of channels (such as 20 MHZ or 40 Mhz, “first spatial reuse operation mode” )) as in para. 0264 last sentence, 0289 2nd to last sentence, 0367, 0386,0409, 0410), which corresponds to “wherein the first spatial reuse nd to last sentence, and also redundantly in 0367, 0386, 0402, 0409, which corresponds to “and the second spatial reuse operation mode is performed based on a parameter not received from the AP”. Therefore, the combination of Asterjadhi and Noh discloses “wherein the first spatial reuse operation mode is performed based on parameters received from an access point (AP), and the second spatial reuse operation mode is performed based on a parameter not received from the AP.”
The above arguments apply to the similar independent claim 30 and 36. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,2,4-6,10, 14, 28, 30-34, 36,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20160366254 A1) in view of Noh et al. (US 20170188376 A1)


Memory (see fig. 2; 282m / 286m);and processing circuitry coupled to the memory (see fig. 2; 280m, 270m, 282m / 286m; processors and controllers connected to memory and storage) the processing circuitry configured to: 

decode a high efficiency (HE) physical-layer convergence procedure (PLCP) protocol data unit (PPDU)  comprising a high-throughput (HT) control field in a media access control (MAC) portion of the HE PPDU
(a PLCP PPDU frame (fig. 4, 400; para. 0068), which contains the MAC header (fig. 4 and 5, 450), which contains HT control field (wherein HE control field 660 (fig. 6; 660) corresponds to the HT/VHT control field 560 (para. 0070) is decoded by a terminal as para. 0056, 0058)    

determine whether the HT control field of the HE PPDU contains uplink (UL) multi-user (MU) response scheduling information soliciting a response (see fig. 20, 205; UL MU response scheduling; para. 0103; if control ID field 797 / control information field 664 in the HE control field contains UL MU response scheduling (fig. 20) the receiving terminal transmits a UL MU response if the Control ID value 0 is found); 

and in response to determining the HT control field contains the UL MU response scheduling information (see fig. 20, 205; UL MU response scheduling; para. 0103; if control ID field 797 / control information field 664 in the HE control field contains UL MU response scheduling (fig. 

encode, for transmission (see para. 0054; TX data processor of a UE encodes transmission data), a HE trigger-based (TB) PPDU (see para. 0078 last sentence; the HE control field triggers MU-UL transmission which is contained in a UL MU PPDU as in para. 0092), the HE TB PPDU comprising a HE signal A (HE-SIG-A) field, (see para. 0092,  the UL MU PPDU contains the high efficiency (HE) control field(s) in the PHY field HE-SIGA as in para. 0094). 

Asterjadhi does not explicitly disclose the HE-SIG-A field comprising four spatial reuse (SR) subfields , wherein each of the four SR subfields is set to indicate that a first spatial reuse operation mode is disabled for a duration of the HE TB PPDU and that a second spatial reuse operation mode is disabled, wherein the first spatial reuse operation mode is performed based on parameters received from an access point (AP), and the second spatial reuse operation mode is performed based on a parameter not received from the AP.

In analogous art, Noh discloses the HE-SIG-A field comprising four spatial reuse (SR) subfields (see fig. 23; each HE-SIG-A field has 4 subfields SR field 1-4) , wherein each of the four SR subfields is set to indicate that a first spatial reuse operation mode is disabled for a duration of the HE TB PPDU and that a second spatial reuse operation mode is disabled (see para. 0402, 0406, ; the SR fields have specific values that indicate when the specific channels are busy (such as for a plurality of channels ( such as 20 MHZ and 40 Mhz )) as in para. 0264 last sentence, 0289 2nd to last sentence, 0367, 0386,0409, 0410) where this is indicative of SR not being wherein the first spatial reuse operation mode is performed based on parameters received from an access point (AP) (see para. 0402, 0406, ; the SR fields transmitted by an AP have specific values / parameters which are used for spatial reuse transmission for a plurality of channels ( such as 20 MHZ or 40 Mhz, “first spatial reuse operation mode” )) as in para. 0264 last sentence, 0289 2nd to last sentence, 0367, 0386,0409, 0410), and the second spatial reuse operation mode is performed based on a parameter not received from the AP (see para. 0243, 0245, 0249; RSSI (measured received signal strength at the UE, i.e. “parameter not received from the AP”) is utilized in any of the spatial reuse utilized in any of the channels (i.e. “second spatial reuse operation mode”) as in 0264 last sentence, 0289 2nd to last sentence, 0367, 0386, 0402, 0409) .


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi  by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers . (see Noh sections 0008).


For claim 2, the combination of Asterjadhi and Noh, specifically Asterjadhi discloses wherein the HE station is within a basic service set (BSS) associated with the AP , and wherein the HE PPDU is an HE multi-user (MU) PPDU received from the AP and soliciting a response from the 


For claim 4, the combination of Asterjadhi and Noh, specifically Asterjadhi discloses decode ( received data decoded by a terminal as para. 0056, 0058) an aggregate control (A-Control) subfield of the HT control field to obtain UL MU response scheduling information (para. 0075; HE A-Control field received which contains multiple HE control fields, which can contain UL MU response scheduling as in fig. 20; para. 0102). 

For claim 5, the combination of Asterjadhi and Noh, specifically Asterjadhi discloses wherein the UL MU response scheduling information comprises:
information indicating a number of symbols for the TB PPDU (see fig. 21a, 2102; para. 0103; HT control (fig. 6; 600) contains the UL PPDU length (symbols) for the UL MU response) 
information indicating resource units (RUs) assigned for transmitting the HE TB PPDU (see fig. 21a, 2104; para. 0103; HT control (fig. 6; 600) contains the resource unit (RU) assigned for the UL MU response) ;
 and information indicating UL modulation coding scheme (MCS) for use during the transmitting of the HE TB PPDU (see para. 0071, 0083; MCS feedback is transmitted in the HT control field which can be carried for UL MU PPDUs as in para. 0092) .


For claim 6, Asterjadhi does not disclose wherein the processing circuitry is configured to: retrieve default values for the four SR subfields field from the memory.

In analogous art, Noh discloses wherein the processing circuitry is configured to: retrieve default values for the four SR subfields field from the memory (see para. 0402; the SR fields (fig. 23; each HE-SIG-A field has 4 subfields SR field 1-4) are set based on a set definition (i.e. “default values”), wherein execution / reading of packet data / headers (i.e. SR fields) is done by software / processor (i.e. “processing circuity” ) from a memory as in para. 0095, 0097).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi  by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers . (see Noh sections 0008).

For claim 10, Asterjadhi does not disclose wherein the processing circuitry is configured to: decode a configuration information message with default values for the four SR subfields field from a second HE station, wherein the HE PPDU is received from the second HE station.

In analogous art, Noh discloses wherein the processing circuitry is configured to (software / processor (i.e. “processing circuity” ) implementing reading and processing as in para. 0095, 0097): decode a configuration information message (see para. 0178, 0238, 0241; the color 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers (see Noh sections 0008).


For claim 14, the combination of Asterjadhi and Noh, specifically Asterjadhi discloses transceiver circuitry coupled to the memory (see fig. 2; RX and TX spatial / data processors 260m, 270m, 290m, 288m coupled to memory 282 through controller 280m), one or more antennas coupled to the transceiver circuitry (see fig. 2; antennas 254m through 254mu connected to RX and TX spatial / data processors 260m, 270m, 290m, 288m). 

For claim 28, Asterjadhi does not explicitly disclose wherein the HE station is a station configured to operate in accordance with Institute of Electrical and Electronic Engineering (IEEE) 802. llax.  


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers (see Noh sections 0008).

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein further Asterjadhi disclose a A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of a high-efficiency (HE) station, the instructions to configure the one or more processors (see fig. 2; 210, 242, 230 connected to memory 232)

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20160366254 A1) and Noh et al. (US 20170188376 A1) further in view of Das et al. (US 20110205962 A1).

For claim 28, the combination Asterjadhi and Noh does not discloses wherein the first spatial reuse operation mode is based on configuration parameters received from an access point and the second spatial reuse operation mode is based on default parameters. 
  
In analogous art, Das discloses wherein the first spatial reuse operation mode is based on configuration parameters received from an access point and the second spatial reuse operation mode is based on default parameters (see para. 0068, 0072; primary and secondary transmissions (i.e. first and second spatial reuse operation mode) associated with spatial reuse are can be disabled via flags from an access point and or not used overall (“default”)).
.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170331697 A1	Cariou; Laurent et al.	SETTING PARAMETERS FOR SPATIAL REUSE PROPORTIONAL RULE IN NON-PERFECT MANAGED ENVIRONMENTS
US 20170255659 A1	Cariou; Laurent et al.	BASIC SERVICE SET IDENTIFICATIONS FOR USING NON-DEFAULT SPATIAL REUSE PARAMETERS
US 20150052229 A1	Gonzales; Lorenzo et al.	DATA CENTER SERVICE ORIENTED NETWORKING
US 20130208690 A1	Nishikawa; Daisuke et al.	RADIO BASE STATION APPARATUS, MOBILE TERMINAL APPARATUS AND RADIO COMMUNICATION METHOD
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413 

                                                                                                                                                                                       /UN C CHO/Supervisory Patent Examiner, Art Unit 2413